                                              Unitod States District
                                                District of Connecticut
                                                 LED AT      NEVV HAVEN
                                                               :)_ \ ll,f ,~)

Clerk for Judge Meyer
                                              ~,,.....,..____.b.or~: ~,~:_--- 2~0 QEC     111     P 11· 4JJ
Richard C Lee United States Courthouse

141 Church Street

New Haven, Connecticut 06510

                                                                                  12th December 2020



Re: Sean Dunne v John Dunne and Richard Coan, CIVIL ACTION NO.: 3:20-cv-00734-JAM



Dear Sirs,



Please find enclosed enclosing a Letter from Peter Nolin of 21 st September 2020 referred to in
paragraph 33 to be added to the court file.



Yours faithfully,




Sean Dunne
Peter Nolin
Partner
707 Summer Street
Stamford
CT 06901-1026


                                                                21 September 2020
Re: Y esreb Holding Limited ("Y esreb")
Dear Mr Nolin,
Background
I refer to your five page letter of 15 th inst, to Mr Tony Flanagan of Wilton Group
which was copied to Gayle Dunne (GKD) and John Dunne (JD) who you have
represented in various matters since 2015 and in particular my bankruptcy case
in Connecticut. Mr Tony Flanagan has forwarded it to me in my capacity as sole
disinterested guardian, custodian and next friend ("Disinterested Guardian") of
my minor children with Gayle Dunne, namely TJ (aged 6), Ryan (aged 10),
Harrison (aged 13) and Bobby Dunne (aged 15) ("Minor Children").
This letter is written regarding the monies held by Y esreb for my Minor Children
(the "Specific Fund"). JD is the sole shareholder of Yesreb which he and the
financial advisor to GKD, James Ryan ("JR") have given written confirmation
the Y esreb shares have only nominal value due to a loan outstanding to the Bloem
Trust. The Minor Children are the sole beneficiaries of the Bloem Trust.
Your letter of 15 th September 2020 asserts:
         "The Children are not creditors of Yesreb and have no contractual or
        business relationship with Yesreb. They have no rights to assert a claim for
        beneficial ownership of Yesreb and JD and Yesreb have no duty to account
        to the Children or to provide them with any information about Yesreb 's
        activities, operations and litigations. "
Facts
   1. On 26 March 2013, JD entered into an undertaking with GKD as sole
      beneficial owner of the shares ofYesreb (the "Undertaking") whereby he
      undertook and covenanted the following:


                                                                                  1
   Para. 3      "I hereby co11_firm, undertake and covenant that in the event
                of a sale of the Property any proceeds of such sale, which
                exceeds the amount then outstanding under the Loan
                Agreement, shall be held by me on trust for the joint benefit of
                Harrison Dunne, Ryan Dunne, Bobby Luke Dunne and I, in
                equal shares as tenants in common. "


   Para. 4       "I hereby further confirm, undertake and covenant that on
                your written request I shall take such further steps as you may
                require to formalize this arrangement including, without
                limitation, the execution of any formal declaration of trust or
                the execution of a will with appropriate bequests to Harrison
                Dunne, Ryan Dunne, Bobby Luke Dunne. "


2. Due to the property (Walford) not being granted planning permission for a
   new development, the value of the property did not increase and the profit
   share did not crystalize with its sale to Celtic Trustees Limited in 2016.
   Therefore, as GKD and JD have confirmed in sworn testimony, paragraph
   3 above is not applicable to the Specific Fund.
   The Undertaking confirms that Yesreb is a trust for the minor children.
   The entire value of the Specific Fund is also owed to the Bloem Trust.
   Yesreb's loan note to GKD has been fully redeemed by Bloem Trust
   advancing a loan of€1 l .5 million to Yesreb and the balance of€2.5m from
   proceeds of the sale to Celtic Trustees. GKD has been fully paid once for
   the sale of her asset Walford to Yesreb. GKD cannot legally seek to get
   paid a second time for the sale of the same asset. GKD outside of being the
   mother owing moral obligations to her children has a fiduciary duty to
   ensure that the Specific Fund is protected for its rightful owners being the
   Minor Children. In essence GKD loan has been fully redeemed and is now
   the property of the Specific Fund (via Yesreb) and the Bloem Trust.


3. It was always intended and understood by all that the Minor Children's
   half-brother JD, Settlor of the Bloem Trust, sole beneficial owner of the
   shares of Y esreb would at all times act in the best interests of the Minor
   Children. Yesreb's only asset is a specific cash fund held for the benefit of
   the Minor Children (the "Specific Fund"). There is no value in Yesreb due
   to the outstanding loan owned to Bloem Trust, which has been in default


                                                                              2
   since September 2018. As confirmed, Yesreb's shares are therefore of
   nominal value only.

   By email dated 7 September 2018 at 5.36 pm to Sean Dunne

   JR confirmed the following:

   e Yesreb has two principal creditors being Gayle Dunne €2,514,912 (30
     June 2018) and The Bloem Settlement USD29,956,l 70 (30 June 2018)
   • Yesreb's sole asset is the escrow funds of€13.8m
   • Yesreb's shares are therefore of nominal value only


   JR is director of GKD companies, financial controller of all of her assets,
   acting authority over all trusts, responsible for books and records for all the
   trusts which are in his possession, litigation strategist, keeper of all
   litigation documents, discovery analyst and financial advisor. JR prepared
   all loan documentation between Bloem Trust and Yesreb including GKD's
   loan note to Y esreb in 2013.
   Separately, JD as director and shareholder of Yesreb also acknowledges
   that the shares are of nominal value. Yesreb was never intended to be
   anything other than as a vehicle for holding, developing or disposing of its
   sole asset Walford, which it sold in December 2016.


4. The Undertaking confirms that Yesreb was an integral part of the trust for
   the Minor Children.

5. Ms Jennifer Fay, solicitor for the Irish Official Assignee ("Fay") swore in
   the Irish High Court Yesreb Proceedings on affidavit dated 3 pt January
   2020, wherein at Paragraphs 8, 9 and 10 she states the following:


   Para. 8      "The suggested ownership contrasts with what is in John
                Dunne's witness statements (para 12) in these proceedings.
                Sean Dunne's pleading states:


                 'While no liability has been found as to John Dunne, he seeks
                to use the Specific Fund to settle a claim against him and

                                                                                3
           Gayle Killilea Dunne ('GKD ') even though the Specific Fund
           is owed to a trust for the benefit of the Dunne Children (who
           are also the owners of Yesreb )'.
Para. 9    It appears to be now alleged that John Dunne does not hold
           the shares in Yesreb in trust for Gayle Dunne (who was
           allegedly the owner of Walford) but that they are held by John
           Dunne in trust for the bankrupt's children:


            'John Dunne is the sole director of an entity known as Yesreb
           Holding Limited ("Yesreb '') and also hold shares in trust for
           the benefit of Plaintiffs'. The Plaintiff's are Sean Dunne's
           minor children. "


Para. 10   The complaint goes on to recite the following:
           (9)     "John Dunne and GKD are currently negotiating a
                   resolution to claims against them for monetary
                   damages in Connecticut (the "GKD Settlement")."
           (1 OJ    "GKD has professed to Sean Dunne that she intends to
                   use the Specific Fund to pay monies toward settling the
                   claims against John Dunne and herself John Dunne is
                   in the process offollowing GKD 's wishes. "
           (11)     "Upon information and belief gathered from
                   conversations with GKD and others, the Settlement is
                   to be concluded this week or next and the monies
                   funding the Settlement are in part, all the assets of
                    Yesreb (i.e. the Specific Fund)."
           (12)    "If the Specific Fund is depleted, transferred and
                   spoliated- including being used to fund to fund the
                   GKD Settlement, the Dunne Children will be robbed of
                   the benefits owed them. "
           (13)    "The Dunne Children will have no recourse and a
                   monetary judgment here will be worth nothing as it will
                   be unenforceable against Yesreb or any other person. "
           (14)     "Accordingly, the only just and/air resolution here is
                   that the Specific Fund not be used to fund the GKD
                                                                         4
                      Settlement, that GKD fund the GKD Settlement with her
                      own funds (of which she has ample), and that the
                      monies set aside in trust for the benefit of the Dunne
                      Children remain in Yesreb and held for the benefit of
                      the Dunne Children only. "


   Documents Required and Withheld
6. I immediately require JD's witness statement in the Irish Yesreb
   Proceedings referred to in the affidavit of 3 pt January 2019 of Fay as it
   clearly contradicts the two depositions and witness statements of GKD and
   JD respectively in the Adversary Proceedings. The Official Assignee and
   the Trustee in Bankruptcy were fully aware of their evidence in the
   Adversary Proceedings in Connecticut, as you JD, GKD and JR are also.
   All parties were in possession of their affidavits, discovery and witness
   statements in the Y esreb Proceedings in the Irish High Court. It therefore
   now appears a fraudulent act is being perpetrated upon the Minor Children
   by GKD, JD, JR, the Bankruptcy Trustee and his agent the Official
   Assignee in Ireland and you to obtain the Specific Fund, to pay the debts
   ofGKD.

7. Fay confirms that JD swore a witness statement under oath with regard to
   the Y esreb Proceedings in Dublin on 12 th December 2019 which is
   diametrically, the polar opposite of what GKD and JD swore, which is the
   truth, in the Connecticut Adversarial Proceedings in front of Judge Myer.
   What they swore in the Adversarial Proceedings is the truth. They both
   swore on deposition and in testimony that the proceeds ofY esreb were held
   in trust for three (Ryan, Harrison and Bobby) of the Minor Children. TJ,
   aged 6, was not born when Y esreb was established.

   Fact Background

8. JD and GKD are not related but both are defendants in the Adversary
   Proceedings.

9. JD and GKD have been negotiating a resolution under Court ordered
   mediation to judgments and claims against them for money damages in
   Connecticut, since July 2019.



                                                                            5
IO.JD and GKD now seek to use the Specific Fund to pay monies towards
   settling the claims against GKD and JD.

I I .The settlement has not concluded.

12. The name of Y esreb is misstated in the proceedings referred to herein in
    the Connecticut Bankruptcy Court. The correct name is "Yesreb Holding
    Limited' not "Yesreb Holdings Limited', the proceedings have therefore
    been invalidly instituted.

13.There is no claim by my Bankruptcy Trustee, Mr. Coan over the trust or its
   assets or the Specific Fund, any such claim which he has asserted is statute
   barred. The Minor Children are not a party to the mediation and their
   Specific Fund is not an asset of my bankruptcy estate. No party to the
   mediation has any right to use the specific fund of the Minor Children as
   is now intended.


14.I as Disinterested Guardian have been denied by JD, GKD, JR and attorney
   Milltenberger for the Trustee in Bankruptcy copies of: (a) the draft
   settlement, (b) the Y esreb settlement, (c) corporate, trust and loan
   documentation for Y esreb and Bloem Trust, (d) audited certified accounts
   of Y esreb and Bloem Trust, along with all accounting information and (e)
   the GKD Statement of Assets ("SOA"). The Disinterested Guardian has
   been frozen out and denied visibility because all parties want him
   neutralized and not to interfere with this fraudulent act. The documents are
   required so that the Minor Children's rights and entitlements are met.

15.GKD submitted her SOA to Magistrate Spector in October 2019. I have
   sought and also been denied a copy of this. The reason we require sight of
   the SOA is twofold: (i) to ascertain the veracity of same and specifically
   does the statement of assets include the Yesreb Specific Fund. If the SOA
   does include the Specific Fund it is incorrect. If it does not include the
   Specific Fund it is clear that GKD and JD accept that the Specific Fund
   belongs to the Minor Children and they have fiduciary duties as settlor,
   trustee and protector to protect the estate. The Disinterested Guardian
   requires visibility of her SOA. (ii) The Disinterested Guardian is aware
   GKD has adequate assets of her own to meet the Settlement without
   spoilating the Specific Fund of our Minor Children.


                                                                             6
16.GKD has substantial assets to fund the settlement personally and has no
   need or right to use the Specific Fund of the Minor Children. It is inherently
   illegal and unjust to misappropriate the Specific Fund to self-deal and settle
   claims against GKD and JD. If the Specific Fund is used to settle personal
   claims against GKD and JD there will be no trust assets remaining for the
   Minor Children.


17.I have recently ascertained that JD and GKD as Settlor and Protector have
   dismissed the Independent Trustees of the Bloem Trust and appointed
   themselves so that they can seek to take the actions which a properly acting
   independent trustee would refuse to do. As Disinterested Guardian, I am
   now faced with JD being sole director ofY esreb, settlor of the Bloem Trust,
   trustee of the Bloem Trust and self-dealing in trust assets. I appointed GKD
   to replace me as protector of the Bloem Trust in 2013 and she has abrogated
   her role as protector of her own children's estate to purloin the Specific
   Fund for her own ends. The positions of JD and GKD are untenable given
   their blatant abrogation of their fiduciary duties to minors in seeking
   spoilation of the Specific Fund for their own benefit.

18. The Dunne Children seek through me, their Disinterested Guardian,
    protection to ensure the Specific Fund is not depleted. There is nobody
    representing their interests other than me as Disinterested Guardian.


19.JD confirmed to me as Disinterested Guardian at our first mediation
   conference in New Haven with Magistrate Spector in July 2019 where you,
   GKD, JR and your assistant Liam Burke were also in attendance that the
   Specific Fund would never be used otherwise than for the Minor Children.
   He stated: "Don't worry Seanie [the Disinterested Guardian], that will
   never happen under my watch."


20.You as attorney representing JD, GKD and Yesreb are fully aware of these
   facts. Your letter ignores and conceals factual information in your
   possession from the Minor Children who are the victims of a fraudulent
   act. I have stated in correspondence as Disinterested Guardian that I am
   entitled to the requested information and documentation which is in GKD,
   JD, JR and Trustee in Bankruptcy's possession and all parties continue to
                                                                               7
   deny these requests. You have stated that GKD, the other guardian, who is
   hopelessly conflicted, objects to the release of the information. This is
   obviously because she is in the process of defrauding the Bloem Trust and
   Yesreb. The legal situation in law is that one guardian cannot veto the other
   guardian's request for information. Each guardian is entitled to information
   from the Bloem Trust and Y esreb that affect the rights of the Minor
   Children. You are conflicted in acting for Y esreb and be a key party to
   misappropriating its sole asset the Specific Fund.


21.When it became clear to me in January this year (despite being misled by
   JD that this would never happen) that the monies were to be
   misappropriated by JD, GKD (assisted by you and JR) and the US Trustee
   in Bankruptcy on 31 January 2020 I was obliged as Disinterested Guardian
   to institute proceedings: Sean Dunne, as Parent, sole disinterested
   guardian, primary custodian and next friend to the Dunne Children v John
   Dunne, Case# 1:20-cv-00896-AT, to attempt to halt this fraudulent act with
   a temporary restraining order to protect the estate.

22.JD on behalf of GKD and himself worked in tandem with the US
   Bankruptcy Trustee to intervene and have the case moved to Connecticut
   where I am unrepresented as the Disinterested Guardian of the Minor
   Children so that the substance of the bona fide claim could not be heard.
   The purpose of this litigation strategy was to delay the action being pursued
   in Court by the Disinterested Guardian and erroneously treat it as if it does
   not exist or is moot, which it is not. JD with full knowledge of the pending
   proceedings moved €2.Sm of the Yesreb trust funds to GKD and the
   balance of €12.Sm from an escrow account in Switzerland to the US
   Bankruptcy Trustee's Escrow Account as confirmed by the Settlement
   Agreement entered into on 4 February 2019, four days after I commenced
   the above action.


23. The foregoing is a blatant breach of: trust, fiduciary duties, the prohibition
    on self-dealing and the undertaking JD provided to me verbally and in
    writing not to use the trust funds in any settlement. It is a violation of my
    minor children's assets. As Disinterested Guardian JD has forwarded me
    emails and texts which clearly states that he is and was being force and
    coerced by GKD and the US Trustee in Bankruptcy to undertake these
    actions. As Disinterested Guardian, it is obvious to me that he is no longer

                                                                                8
      looking after the best interests of the estate and must be replaced forthwith
      with an independent director/trustee. He must be restrained from taking
      any other actions regarding the Specific Fund. GKD must also be removed
      as Protector of the Bloem Trust and all fiduciary positions over the Minor
      Children's affairs. Most importantly, all parties involved in the fraudulent
      act of spoliating the Specific Fund must be restrained from taking any
      action.
Documentation
Please provide to me the full suite of documentation referred to herein relating to
the Bloem Trust and Y esreb to me in my capacity as Disinterested Guardian of
the Minor Children by noon, Monday 21 st September 2020 (5 pm, GMT). Please
advise of the current status of all Yesreb court proceedings.
Please ensure that the Disinterested Guardian is added as a notice party and
person with interest in relation to the: Yesreb Proceedings; related court
proceedings, the escrow account and issues directly or indirectly relating to the
Specific Fund. Please ensure all correspondence is copied to me, pending the
appointment of independent trustees (which will not be the Disinterested
Guardian). The independent trustees' sole function will be to preserve the
Specific Fund, all books and assets of the Minor Children.
Documents in Possession
All the documentation referred to in this letter is in the possession of the parties
referred to herein.


Yours faithfully,




Sean Dunne


Cc Attorney Nolin, Attorney Miltenberger, Attorney Antonelli, John Dunne,
Gayle Dunne, James Ryan




                                                                                   9
